Name: Council Regulation (EEC) No 2152/90 of 23 July 1990 opening and providing for the administration of Community tariff quotas for certain chemical and industrial products
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy
 Date Published: nan

 27. 7. 90 Official Journal of the European Communities No L 197/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2152/90 of 23 July 1990 opening and providing for the administration of Community tariff quotas for certain chemical and industrial products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production in the Community of certain vanadiumoxydes and hydroxydes, of certain colour catho ­ de-ray tubes and of a chemical product is currently unable to meet the specific requirements of the user industries in the Community ; whereas, consequently, Community supplies of proucts of this type currently depend to a considerable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms ; whereas zero duty Commu ­ nity tariff quotas should therefore be opened within the limits of appropriate volumes for a period up to 31 December 1990, taking account of the need not to disturb the market for such products nor the starting out or deve ­ lopment of Community production ; whereas the volumes kept for the colour cathode-ray tubes could be adjusted in the course of the exercise according to real needs that have been noted ; Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica ­ tion of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; Whereas, it is appropriate to take the necessary measures to ensure efficient Community administration of these tariff quotas while offering the Member States the oppor ­ tunity to draw from the quota volumes the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxemburg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of the quantities drawn by that economic union may be carried out by any of its members, HAS ADOPTED THIS REGULATION : Article 1 1 . From the date of entry into force of this Regulation until 31 December 1990, the duties applicable to imports into the Community of the products listed below shall be suspended at the levels and within the limits of the Community tariff quotas shown below. Order No CN codes(a) Description Amount of quota Quota duty (%) 09.2703 09.2705 ex 2825 30 00 ex 8540 30 10 Vanadiumoxydes and hydroxydes, not in the form of powder, exclusively for the production of alloys (') Colour cathode-ray tubes with a dot mask, equipped with elec ­ tron guns placed side by side (in-line technology), with a distance of less than 0,40 mm between colour dots, a diagonal angle of deflection of not more than 90 ° , convergence errors not excee ­ ding 0,8 mm at the corners and a diagonal screen measurement of :  Not more than 29 cm 3 150 tonnes 10 500 pieces 0 0 09.2706 Il  More than 29 and not more than 42 cm 50 000 pieces 0 09.2707 ex 2933 90 90 2,2-methylene-bis [4-(l,l,3,3-tetra-methyl-buthyl)-6 (2H-benzo ­ triazol-2-yl)-phenol] 20 tonnes 0 (a) Taric codes : 2825 30 00 ' 10, 8540 30 10 * 26, 8540 30 10 * 27 and 2933 90 90 * 21 . (') Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. No L 197/2 Official Journal of the European Communities 27. 7. 90 2. Within the limits of these tariff quotas, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the 1985 Act of Accession. Article 2 The tariff quotas refered to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. Article 3 Where an importer submits a product covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arran ­ gements, and the entry is accepted by the customs autho ­ rities, the Member State concerned shall , by notifying the Commission, draw an amount corresponding to its requi ­ rements from the appropriate quota volume. Requests for drawings, indicating the date on which the entries were accepted must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries for release for free circulation, to the extent that the avai ­ lable balance so permits. If a Member State does not use a drawing in full, it shall return any unused portion to the corresponding quota volume as soon as possible. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated among applicants pro rata. The Commission shall inform the Member States of the drawings made. Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits. Article 5 Member States and the Commission shall cooperate closely te ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1990 . For the Council The President G. CARLI